United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
U.S. POSTAL SERVICE, EAST CHICAGO
POST OFFICE, East Chicago, IN, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 21-0032
Issued: September 30, 2021

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On October 5, 2020 the Clerk of the Appellate Boards inadvertently assigned Docket No.
21-0032 to a purported appeal from a decision of the Office of Workers’ Compensation Programs
(OWCP).
The Board, having duly considered the matter, finds that this appeal was inadvertently
docketed. Section 501.3(a) of the Board’s Rules of Procedure provides that a “person adversely
affected by a final decision of the Director [of OWCP] or his or her authorized Representative,
may file for review of such decision by the Board.”1 The Board concludes that neither a “person
adversely affected” by a final OWCP decision, nor an “authorized Representative,” has filed an
application for review by the Board of a final decision issued by OWCP. As such, there is no valid
appeal before the Board and Docket No. 21-0032 must be dismissed. Accordingly,

1

20 C.F.R. § 501.3(a).

IT IS HEREBY ORDERED THAT the appeal docketed as No. 21-0032 is dismissed.
Issued: September 30, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

2

